      Case 1:19-cr-00622-DLC Document 41 Filed 08/06/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             19cr622 (DLC)
                                         :
 JOSE ALVAREZ,                           :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X



DENISE COTE, District Judge:

     Criminal jury trials may resume in the Southern District of

New York as soon as September 2020.      Any jury trial will be

conducted in full compliance with the safety procedures

implemented in this district.     In order to comply with those

safety procedures, jury trials will require complex planning and

coordination.    This district is currently planning to

accommodate criminal jury trials that should occur between

September and December 2020.

     The trial in this case was originally scheduled to occur on

April 8, 2020.    It was postponed because of the COVID-19

pandemic and is now scheduled to begin on September, 8, 2020.

It is anticipated that any defendant who wishes to resolve the

charges by entering a plea of guilty will confer with the

Government and arrange with the Court to enter a plea no later
         Case 1:19-cr-00622-DLC Document 41 Filed 08/06/20 Page 2 of 2



than three weeks before the date scheduled for trial.            It is

hereby

     ORDERED that defense counsel shall advise the Court by

August 13, 2020 whether the defendant currently intends to

proceed to trial.



Dated:      New York, New York
            August 6, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
